This is an appeal from a judgment of conviction rendered in the county court of Tulsa county on the 17th day of February, 1923, wherein plaintiff in error, Guy Chapman, was found guilty of the offense of conveying intoxicating liquor, and his punishment fixed as above stated. The petition in error and case-made were filed in this court *Page 244 
on April 14, 1923, and the cause was submitted on motion of the Attorney General to affirm the judgment for failure to diligently prosecute the appeal on the 8th day of October, 1924. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause at the time the same was submitted. Rule 9 of this court provides: "When no counsel appears, and no briefs are filed the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and, if no prejudicial error appears, will affirm the judgment." After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment, and the same is therefore affirmed.